              Case: 20-10845        Doc: 165       Filed: 08/19/20   Page: 1 of 6



Dated: August 19, 2020

The following is ORDERED:




                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

 IN RE:                                               Case No. 20-10845-SAH
 TRUE COLOURS, INC.                                   (Chapter 11)
                                         Debtor.


   ORDER CONFIRMING TRUE COLOURS, INC’S PLAN OF REORGANIZATION

       COMES NOW before the Court, Debtor’s Amended Plan of Reorganization (“Plan”)

filed by True Colours, Inc. (“Debtor”) on July 6, 2020 [Doc. 132], and United States on behalf of

the Internal Revenue Service’s Objection To Confirmation Of Chapter 11 Plan Of

Reorganization filed July 21, 2020 [Doc. 156]. Based on a review of the foregoing pleadings and

being fully advised the Court finds as follows:




                                                  1
       Case: 20-10845       Doc: 165       Filed: 08/19/20      Page: 2 of 6




1. The Plan was filed on July 6, 2020, and properly and timely mailed to all parties in

   interest.

2. The time for parties in interest to object to the Disclosure Statement and Plan has

   passed and the only objections are those set forth above.

3. Based on the foregoing objections, Debtor amends the Plan to provide the following

   regarding the Internal Revenue Service’s (“IRS”) claim: Administrative liabilities to

   the IRS, if any, shall be timely reported and paid in the normal course of business, in

   full, with interest pursuant to 26 U.S.C. §§ 6621 and 6622 and penalties, if any.

   Pursuant to 11 U.S.C. 1129(b)(2)(A), if any portion of the IRS’s claim is secured, the

   IRS will retain its lien to the extent of the allowed amount of the claim. The

   unsecured priority claim of the IRS is allowed in full as filed on its proof of claim and

   shall be paid in equal monthly payments within five (5) years of the Order of Relief,

   with interest from the Confirmation Date at the rate of three (3) percent pursuant to

   26 U.S.C. §§ 6621 and 6622.

4. Based on the request of the IRS, Debtor adds the following language regarding the

   IRS’s claim:

       (a) That the debt owed by the Debtors to the Internal Revenue Service (IRS) is a

           Non-Dischargeable debt, except as otherwise provided for in the Code, and

           that if the Debtors default, the IRS is not subject to the provisions of the

           Bankruptcy Code so that the IRS can take whatever actions are necessary to

           collect said debt in the event of default; the federal tax liens survive the plan

           confirmation, a bankruptcy discharge, and dismissal of the case. The Liens




                                          2
Case: 20-10845      Doc: 165      Filed: 08/19/20     Page: 3 of 6




   continue to be enforceable against all of the debtor’s property under federal

   law.

(b) A failure by Debtor to make a payment to the Internal Revenue Service

   pursuant to the terms of the Plan and/or failure to remain current on filing and

   paying post-confirmation taxes, shall be an event of default, and as to the

   Internal Revenue Service, there is an event of default if payment is not
                     th
   received by the 15 day of each month. If there is a default, the Internal

   Revenue Service must send written demand for payment, and said payment

   must be received by the Internal Revenue Service within 15 days of the date

   of the demand letter. The Debtor can receive up to three notices of default

   from the Internal Revenue Service; however, on the third notice of default

   from the Internal Revenue Service the third notice cannot be cured, and the

   Internal Revenue Service may accelerate its allowed claim(s), past and future,

   and declare the outstanding amount of such claim(s) to be immediately due

   and owing and pursue any and all available state and federal rights and

   remedies. These default provisions pertain to the entire claim(s) of the Internal

   Revenue Service, secured, unsecured priority and unsecured general.

(c) The IRS is bound by the provisions of the confirmed plan and is barred under

   11 USC §1141 from taking any collection actions against Debtor for

   prepetition claims during the duration of the Plan (provided there is no default

   as to the IRS). The period of limitations on collection remains suspended

   under 26 USC § 6503(h) for the tax periods being paid under the Plan and

   terminates on the earlier of (1) all required payments to the IRS have been


                                 3
            Case: 20-10845       Doc: 165      Filed: 08/19/20      Page: 4 of 6




                made; or (2) 30 days after the date of the demand letter (described above) for

                which the debtor failed to cure the default

            (d) The IRS may still pursue the Trust Fund Recovery Penalty.

            (e) Debtor needs to stay current in filing and paying all post-petition tax returns

                and making federal tax deposits.

     5. No other objections to the Plan have been raised, timely or otherwise.

     6. After a hearing on notice, the requirements for confirmation set forth in 11 U.S.C. §

        1129 have been satisfied and the Plan complies with the requirements of 11 U.S.C. §

        1129 and may be confirmed pursuant to 11 U.S.C. §1191(a).

        The Court finds that Debtor’s Plan is confirmed as amended by this Order. A copy of

     the confirmed Plan is attached. All findings of fact are based upon representations of

     counsel for Debtor.


IT IS SO ORDERED.

                                             ###




                                              4
            Case: 20-10845   Doc: 165     Filed: 08/19/20   Page: 5 of 6




APPROVED:


/s/ Gary D. Hammond
GARY D. HAMMOND, #13825
MITCHELL & HAMMOND
An Association of Professional Entities
512 N.W. 12th Street
Oklahoma City, OK 73103
405.216.0007 Telephone
405.232.6358 Facsimile
gary@okatty.com Email
ATTORNEYS FOR TRUE COLOURS, INC.


/s/ Amanda R. Blackwood
Amanda R. Blackwood, OBA #33839
Blackwood Law Firm, PLLC
PO Box 6921
Moore, OK 73153
405.633.1464 Telephone
405.378.4466 Facsimile
amanda@blackwoodlawfirm.com
ATTORNEYS FOR TRUE COLOURS, INC.



/s/ Marjorie J. Creasey
Marjorie J. Creasey, OBA #17819
Office of the United States Trustee
215 Dean A. McGee, Fourth Floor
Oklahoma City, OK. 73102
(Tel.) 405.231.4393
(Email:) Marjorie.creasey@usdoj.gov
ATTORNEY FOR UNITED STATES TRUSTEE




                                        5
            Case: 20-10845     Doc: 165   Filed: 08/19/20   Page: 6 of 6




/s/ Kay Sewell
Kay Sewell, OBA#10778
Assistant US Attorney
210 Park Ave, # 400
Oklahoma City, OK 73102
(405) 553-8807 (office)
(405) 553-8885 (fax)
E-mail: kay.sewell@usdoj.gov
ATTORNEY FOR INTERNAL
REVENUE SERVICE


/s/ Stephen Moriarty
FELLERS, SNIDER, BLANKENSHIP,
BAILEY & TIPPENS
100 North Broadway Ave., Suite 1799
Oklahoma City, OK 73102-8820
405.232.0621 Telephone
405.232.9659 Facsimile
smoriarty@fellerssnider.com
SUBCHAPTER V TRUSTEE



/s/ Karen Walsh
Karen Walsh, OBA #14690
RIGGS ,ABNEY, NEAL, TURPEN
ORBISON & LEWIS
502 West Sixth Street
Tulsa, OK 74119-1016
Telephone 918.587.3161
Facsimile 918.587.9709
Email: kwalsh@riggsabney.com
ATTORNEY FOR RCB BANK




                                          6
